David J. McGlothlin #17389
david@kazlg.com
Ryan L. McBride, Esq. #16218
ryan@kazlg.com
Kazerouni Law Group
2633 E. Indian School Road, Suite 460
Phoenix, AZ 85016
Telephone: (602) 900-1288
Facsimile: (800) 520-5523

Attorneys for Plaintiff


                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF UTAH

AIMEE MORRISON, ON BEHALF OF                        DECLARATION OF ATTORNEY RYAN
HERSELF AND OTHERS SIMILARLY                        L. MCBRIDE IN SUPPORT OF
SITUATED,
                                                    PLAINTIFF’S MOTION FOR CLASS
                                                    CERTIFICATION
       Plaintiff,
v.                                                  Case No. 1:17-cv-0051-CW-EJF
CLEAR MANAGEMENT SOLUTIONS,                         Judge: Hon. Clark Waddoups


       Defendant.

I, Ryan L. McBride, declare as follows:
  1.   I, Ryan L. McBride, hereby declare under penalty of perjury, and pursuant to the laws of
       the State of Utah and the United States of America, that the foregoing is true and correct.
       I am over the age of 18 and am fully competent to make this declaration.
  2.   I was admitted to the State Bar of Utah in 2017, the State Bar of Washington in 2016,
       the State Bar of Florida in 2018, the State Bar of Arizona in 2015, and the State Bar of
       California in 2014.
  3.    I have been a member in good standing in each of the jurisdictions I am licensed ever


                                                1
      since being admitted.
4.    I have litigated cases in courts in California, Washington, Arizona, New York, New
      Jersey, Florida, Georgia, Louisiana, Massachusetts, and Utah.
5.    I am the Managing Associate for the Kazerouni Law Group, APC Arizona office and co-
      counsel of record for Plaintiff Francisco Rodriguez (“Plaintiff”) in the above-captioned
      action against Defendant Cascade Collections, LLC (“Defendant”).
6.    If called as a witness, I would competently testify to the matters herein from personal
      knowledge. The declaration is based upon my personal knowledge, except where
      expressly noted otherwise.
7.    I submit this declaration in support of the Plaintiff’s Motion for Class Certification
      against Defendant. The declaration is based upon my personal knowledge, except where
      expressly noted otherwise.
8.    There is no intra-class conflict between the class representative, Plaintiff Francisco
      Rodriguez, and the other class members. Plaintiff understands the case and why it was
      brought on his behalf. Further, Plaintiff’s attorneys are knowledgeable and experienced
      in class action litigation and in litigation of FDCPA claims and are free from conflicts
      with the class.
                                   CLASS COUNSEL’S EXPERIENCE
9.    Kazerouni Law Group, APC seeks to be confirmed as class counsel for purposes of this
      action.
10.   I was recently appointed class counsel in the District of Utah for a Fair Debt Collection
      Practices Act case that was finally approved by Judge Clark Waddoups on June 5, 2020.
      See Morrison v. Express Recovery Services, Inc. d/b/a Clear Management Solutions, D.
      UT., 1:17-cv-00051-CW-DAO (class approval for $20,000).
11.   I have been licensed to practice law since June 2014. I practice law full time as a private
      consumer rights plaintiff’s attorney and am now the Managing Associate of the Arizona


                                               2
      office for Kazerouni Law Group, APC. My primary responsibilities include managing the
      Arizona office including and handling all attorney responsibilities within Arizona.
12.   I regularly manage and supervise other associates and staff within our firm, assigning
      projects and giving advice.
13.   I was primarily responsible for opening our office in Phoenix, Arizona, and developing
      this location’s caseload.
14.   Kazerouni Law Group Arizona branch’s practice is almost exclusively devoted to
      consumer rights and the litigation of Federal Fair Debt Collection Practices Act and Fair
      Credit Reporting Act matters.
15.   I have been approved as class counsel in several class actions including one in this
      district brought pursuant to the Fair Debt Collection Practices Act, Morrison v. Express
      Recovery Services, Inc. d/b/a Clear Management Solutions, D. UT., 1:17-cv-00051-CW-
      DAO (class approval for $20,000).
16.   I have also been approved as class counsel in a class action brought pursuant to another
      consumer protection statute, the Fair Credit Reporting Act, Pastor v. Bank of America,
      N.D.C.A., 15-cv-03831-VC (preliminary class approval for $1,645,000). My practice
      involves significant class action litigation and I am or have been counsel in significant
      national class actions including, but not limited to class actions against Bank of America,
      Crown Asset Management, LLC and Lexington Law Firm to mention a few.
17.   I have undergone broad training in the area of consumer rights. The following is a list of
      recent training conferences:
      §   Three-day National Consumer Law Center: Fair Credit Reporting Act Training
          Conference, in Las Vegas, NV - May 2015;
      §   Four-day National Consumer Law Center Conference; San Antonio, TX – November,
          2015;
      §   Three-day Mass Torts Made Perfect Conference; Las Vegas, Nevada – April 2019.


                                               3
      §    Three-day Fair Credit Reporting Act Conference; Long Beach, CA – May 2019.
18.   I have been requested to make an appearance on ABC Channel 15 news regarding the
      recent Volkswagen scandal and class action settlement.
19.   I was a consumer rights expert at the ABC Channel 15 news “Let Joe Know” event in
      2016 and 2017.
20.   I am a member in good standing of the following local and national associations:
      a.      National Association of Consumer Advocates;
      b.      Maricopa County Bar Association.
21.   My firm has litigated and settled dozens of class actions that have resulted in the creation
      of combined common funds and/or distribution to class member in the millions of dollars.
      The outstanding results mentioned above are a direct result of the diligence and tenacity
      shown by both myself and Kazerouni Law Group in successfully prosecuting complex
      class actions.
22.   Therefore, my experience in litigating class actions and my years in practice are sufficient
      to justify my firm’s appointment as class counsel in this case.
                              FACTS SUPPORTING CLASS CERTIFICATION
23.   Defendant produced 188 letters to Plaintiff, which contained redactions of names and
      contact information in response to written discovery requests by Plaintiff, set one.
24.   Each of the putative class members in this action was sent a collection letter with
      substantially similar language and all including the same language, which Plaintiff claims
      violates the FDCPA.
25.   Plaintiff reviewed the Complaint in this case before it was filed, assisted Plaintiff’s
      counsel with responding to discovery requests, sat for his own deposition, and helped
      prepare a declaration in support of this motion. Plaintiff has spent hours fulfilling his
      class representative duties for this case.
26.


                                                   4
                                                EXHIBITS
 27.   Attached as Exhibit “1” is a true and correct copy of the initial letter dated April 26, 2019
       sent by Defendant to Plaintiff, as produced in discovery by Defendant, bates stamped as
       Rodriguez_001.
 28.   Attached as Exhibit “2” is a true and correct copy of Defendant’s Responses to Plaintiff’s
       Discovery Requests to Defendant.
 29.   Attached as Exhibit “3” is a true and correct copy of the deposition transcript of
       Defendant’s 30(b)(6) representative, Tucker Morris.


       I declare under penalty of perjury in the State of Utah that the foregoing is true and
correct. Executed on July 16, 2020 in Phoenix, AZ.


                                                         By: /s/ Ryan McBride
                                                                Ryan McBride, Esq.




                                                5
